Citation Nr: 0400120	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his current disability manifested 
in the bilateral knees was incurred in service during an 
incident when he was a boatswain's mate on the USS Bennington 
in the U.S. Navy.  The veteran testified during his personal 
hearing held in June 2003 that, as a result of an injury that 
involved several other sailors while on board the ship, he 
has had symptoms associated with his knees.  According to 
private medical records associated with the claims folder, 
the veteran has a current diagnosis of degenerative arthritis 
and osteonecrosis of both knees.  In November 1979, the 
veteran underwent a knee operation for torn meniscus and 
chemical synovitis.  

The Board notes initially that other than one record, the 
veteran's service medical records are not associated with the 
claims folder.  Further, although there have been four 
requests to obtain complete service medical records, to date, 
there has been no response from the National Personnel 
Records Center (NPRC).  Additionally, the Board notes that 
there is no current VA examination of record.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes that the 
veteran was informed of the passage of the new law and the 
pertinent provisions in a letter dated in May 2001.  
Nonetheless, the record as it stands currently is inadequate 
for the purpose of rendering an informed decision.  Thus, so 
as to be able to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
knee disability since his separation from 
service in January 1971.  After securing 
any necessary releases, the RO should 
obtain these records.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records.  Also, the RO should attempt to 
obtain the veteran's service personnel 
records, and any accident or incident 
reports associated with an incident that 
took place in or around 1970 on the USS 
Bennington, a CVS 20 aircraft carrier 
when the veteran was serving in the U.S. 
Navy.  Once obtained, the RO should 
ensure that the response from NPRC and 
any other official channels is associated 
with the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any bilateral knee 
disability.  The examiner should 
specifically address whether it is at 
least as likely as not that the veteran's 
current knee disability is related to the 
incident in service in which he injured 
his knees and was subsequently treated.  
All necessary studies should be conducted 
accordingly.  The claims folder should be 
made available to the examiner for review 
before the examination.  

4.  Then, after ensuring that all 
necessary development has been completed, 
the RO should readjudicate the issue on 
appeal.  If the determination of this 
claim remains unfavorable to the 
appellant, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



